Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 2, 1975, convicting her of criminal possession of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence. This appeal brings up for review a decision of the same court, made June 12, 1975, which, after a hearing, denied defendant’s motion to suppress physical evidence. Judgment affirmed. No opinion. Cohalan, Margett and Damiani, JJ., concur; Hawkins, J., dissents and votes to reverse the judgment, grant the motion and dismiss the indictment, with the following memorandum, in which Martuscello, Acting P. J., concurs: In my opinion, the search of defendant’s handbag was not conducted incident to a lawful arrest, as there was then extant no probable cause to connect her with the theft of a fur shop some two weeks earlier. The recurrent pattern of conduct upon which the police relied was equivocal at best, and was not supplemented by any additional behavior raising "the level of inference from [one of] suspicion to probable cause” (see People v Corrado, 22 NY2d 308, 313). Accordingly, the motion to suppress physical evidence should have been granted in all respects (see People v Russell, 34 NY2d 261; People v Brown, 24 NY2d 421).